 1
 2                                     UNITED STATES DISTRICT COURT

 3                                         DISTRICT OF NEVADA

 4 DIANE DESIO, individually, and on behalf of           ) CASE NO.: 2:15-cv-01440-GMN-DJA
     similarly situated individuals,                     )
 5                                                       )
                    Plaintiffs,                          )
 6                                                       )
            v.                                           )
 7                                                       )
                                                         )
 8 RUSSELL ROAD FOOD AND BEVERAGE,                       )
     LLC dba CRAZY HORSE III GENTLEMEN’S                 )
 9 CLUB, and DOES 1 to 10,                               )
                                                         )
10                  Defendants.                          )

11 ORDER GRANTING PLAINTIFFS' UNOPPOSED MOTION FOR APPROVAL OF FLSA
12                                COLLECTIVE ACTION SETTLEMENT

13
14           Plaintiff brought Fair Labor Standards Act (“FLSA”) claims for alleged minimum-wage

15 and overtime violations on behalf of herself and similarly situated exotic dancers who performed at
16 Russell Road Food and Beverage, LLC d/b/a Crazy Horse Gentlemen’s Club (“Russell Road”).
17 The Court conditionally certified this case as a collective action on September 29, 2017. (ECF No.
18 67).
19           The parties reached a settlement in November 2018 as a result of a private mediation.

20           The Motion for Settlement Approval was heard on September 19, 2019. No opposition to

21 the Settlement Approval Motion was filed or received.
22       Having fully reviewed the Settlement Approval Motion, including all supplemental filings in

23 support thereof, (ECF Nos. 109, 111, and 120), and based on Counsel’s representations at the
24 Approval Hearing, the Court hereby makes the following findings and conclusions:
25
26
27
28
                                                      -1-
     Case 2:15-cv-01440-GMN-DJA Document 123 Filed 09/27/19 Page 2 of 5



 1    1. This Order Granting Approval of FLSA Settlement incorporates the Settlement Agreement

 2       in this action on May 1, 2019 (“Settlement”), (ECF No. 109-2).

 3    2. Consistent with the definitions provided in the Settlement, and except as provided herein,

 4       the Settlement applies to all Claimants, which includes Plaintiff and any additionally joined

 5       person who timely submitted a completed and verified Opt-in Form and opted in to the

 6       Action by midnight on October 6, 2018.

 7    3. Adequate notice has been disseminated to all Claimants. First, all potential opt-in Plaintiffs

 8       were provided notice of their rights to join this collective action, the effect of joining, and

 9       the effect of not joining this case via a Court-approved FLSA notice following conditional

10       certification.

11    4. Following negotiation of the Settlement, Claimants who opted-in to this Action were

12       informed by their counsel of the terms of the Settlement, were provided with a copy of the

13       Settlement Agreement, were informed of the manner in which their settlement share would

14       be calculated, were told of the amount of attorney’s fees that were being requested from the

15       Settlement Fund, and were invited to contact their counsel with any questions or concerns.

16       This notice was disseminated in April 2019 and again in August 2019 via electronic mail to

17       all those Claimants who had provided their email address to Counsel, and via regular mail

18       where no email address had been provided. Based on the representations of counsel, the

19       Court finds that no Claimant has objected to the Settlement or otherwise responded

20       negatively to the notice from their Counsel that this matter had been resolved, and a number

21       of Claimants have responded favorably to information regarding the Settlement. Thus, the

22       Notice fully satisfied the requirements of all applicable federal and state laws, and the

23       United States Constitution.

24    5. No Plaintiff or Claimant (and more broadly, no one at all) filed an objection to the proposed

25       Settlement, and no Plaintiff or Claimant appeared at the noticed Approval Hearing to object

26       to the Settlement.

27
28
                                                    -2-
     Case 2:15-cv-01440-GMN-DJA Document 123 Filed 09/27/19 Page 3 of 5



 1    6. The proposed FLSA collective action comprised of all Claimants meets the requirements for

 2       certification as a collective action under 29 U.S.C. § 216(b), for the purposes of this

 3       Settlement only, because the Claimants were similarly situated, as previously set forth in the

 4       Court’s Order granting conditional certification. (See ECF No. 67).

 5    7. This Court concludes that the Settlement is a fair and reasonable resolution of a bona fide

 6       dispute over FLSA provisions and reflects a reasonable compromise over issues that were

 7       actually in dispute under the FLSA and their potential damages (if any) that they are entitled

 8       to recover under the FLSA. The proposed Settlement Fund amount of

 9       $1,600,000.00 is fair and reasonable to the Settlement Class Members when balanced

10       against the probable outcome of further litigation in relation to potential decertification of an

11       FLSA collective action, liability issues, damages issues, and potential appeals.

12    8. This Court concludes that significant investigation, formal and informal discovery, research,

13       and litigation have been conducted such that Counsel for the Parties at this time are able to

14       reasonably evaluate their respective positions; settlement at this time will avoid substantial

15       costs, delay, and risks that would be presented by the further pursuit of the litigation; the

16       proposed settlement has been reached as the result of intensive, serious and non-collusive

17       negotiations between the Parties and their Counsel, and facilitated by an experienced

18       mediator; and no one has objected to the Settlement.

19    9. This Court concludes that the scope of the release as set forth in the Settlement Agreement

20       and explained at the hearing is reasonable and appropriate in its scope, as it releases only all

21       federal and state “wage-and-hour” claims, as defined in the Settlement Agreement.

22    10. Plaintiff’s Counsel requests an award of attorney’s fees of one-third of the common fund,

23       $533,333.00. Under a lodestar crosscheck, the requested award of attorney’s fees is 1.62

24       times the total lodestar based on counsel’s reported 691.75 hours of work on this litigation.

25    11. The Court finds that: 1) Plaintiffs’ Counsel’s request falls within the range of

26       reasonableness; 2) the hourly rates charged by Class Counsel are reasonable for the

27       jurisdictions in which they practice and the number of hours expended on the litigation by

28       Class Counsel was also reasonable; 3) the fee is justified because Plaintiffs’ Counsel took
         this matter on a                           -3-
     Case 2:15-cv-01440-GMN-DJA Document 123 Filed 09/27/19 Page 4 of 5



 1       contingency fee basis bearing significant risk, and invested substantial time and expense in

 2       two rounds of mediation, four years of litigation, review of substantial data prior to

 3       mediation, and continued communication with approximately 300 clients and 4) the result

 4       achieved by Class Counsel for the Claimants also justifies the fee award sought.

 5    12. The payment of fees to Class Counsel shall be made from the Settlement Fund in

 6       accordance with the terms of the Settlement Agreement.

 7    13. This Court also approves and orders payment of a $20,000 Service Award to the Named

 8       Plaintiff, Diane Desio, for her services as collective action representatives and as

 9       consideration for providing a release to Defendants in accordance with the Settlement

10       Agreement. The Court finds, based on counsel’s representations, that Ms. Desio has

11       invested approximately 50 hours of her time in responding to discovery, preparing for and

12       attending deposition, and otherwise assisting counsel in investigation, litigation, and

13       negotiations in this matter. These efforts justify the requested service award in the amount

14       of $20,000. Payment of the Named Plaintiff’s Service Award must be made from the

15       Settlement Fund in accordance with the terms of the Settlement Agreement.

16    14. Pursuant to the terms of the Parties’ Settlement Agreement, the first payment under the

17       Settlement shall begin by October 18, 2019 and each subsequent payment will be made by

18       the 20th of each month until the total sum is paid.

19
20
21 ORDER
22
23       Based on the findings and conclusions above, IT IS HEREBY ORDERED that

24       Plaintiffs' Unopposed Motion for Approval of FLSA Collective Action Settlement, (ECF

25       No. 109), is GRANTED and the Settlement is deemed to be in good faith, fair,

26       reasonable, and adequate.

27
28
                                                   -4-
     Case 2:15-cv-01440-GMN-DJA Document 123 Filed 09/27/19 Page 5 of 5



 1       IT IS FURTHER ORDERED that this case is DISMISSED with prejudice,

 2       and the Clerk of Court is directed to CLOSE THIS CASE with the Court retaining

 3       jurisdiction to enforce the settlement.

 4                                                       Dated this ____
                                                                     29 day of September, 2019.
 5
 6
                                                         ________________________________
 7                                                       Gloria M. Navarro, District Judge
 8                                                       UNITED STATES DISTRICT COURT

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -5-
